IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,997



                     EX PARTE STEPHEN K. GILBERT, Applicant



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. 05-00944-CRF-272-A IN THE 272 ND JUDICIAL DISTRICT COURT
                       FROM BRAZOS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty years’ imprisonment. The Tenth Court of Appeals affirmed his

conviction. Gilbert v. State , No. 10-06-00232-CR (Tex. App. – Waco, November 14, 2007).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition for discretionary review pro se. We remanded this application to the trial court
                                                                                                           2

for findings of fact and conclusions of law.

          Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary appeal pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity

to file an out-of-time petition for discretionary review of the judgment of the Tenth Court of Appeals

in Cause No. 10-06-00232-CR that affirmed his conviction in Case No. 05-00944-CRF-272-A from

the 272nd Judicial District Court of Brazos County. Applicant shall file his petition for discretionary

review with the Tenth Court of Appeals within 30 days of the date on which this Court’s mandate

issues.



Delivered: September 10, 2008
Do not publish